              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 1 of 52




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
KAYENAT FARAH, JOSEPH CAMMARATA,
CHARLOTTE ARMSTRONG and VIOLET
SIMPSON, on behalf of themselves and all others
similarly situated,

                 Plaintiffs,                                            COMPLAINT

                 -against-                                              Docket No.

EMIRATES and EMIRATES SEVERANCE PLAN,
                                                                        Jury Trial Demanded
                  Defendants.
--------------------------------------------------------X


                                                COMPLAINT

        Plaintiffs Kayenat Farah, Joseph Cammarata, Charlotte Armstrong, and Violet Simpson

(hereinafter referred to collectively as “Plaintiffs”), on behalf of themselves and all others similarly

situated, by and through their attorneys, Risman & Risman, P.C., Brustein Law PLLC, and Renaker

Hasselman Scott LLP, as and for their Complaint in this action against Defendants Emirates and

the Emirates Severance Plan (hereinafter referred to as “Defendants”), respectfully allege as

follows:

                                       NATURE OF THE ACTION

        1.       This action is brought against Defendants to remedy violations of the Employee

Retirement Income Security Act, 29 U.S.C. §§ 1001, et seq. (“ERISA”), the New York State

Worker Adjustment and Retraining Notification (“NY WARN”) Act, Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”), and claims under the New York State Human

Rights Law (“NYSHRL”) and the New York City Human Rights Law (“NYCHRL”) for
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 2 of 52




employment discrimination based on national origin and to redress employment practices of

Emirates in violation of these statutes.

       2.        This case is further brought to remedy the discrimination by Emirates against its

American and/or U.S. national and/or perceived American employees (“American workers”) in

denying them the same benefits provided to its foreign non-American employees working in the

United States.

       3.        While Emirates had a severance (or “redundancy”) policy (hereinafter “Severance

Plan” or “Plan”), which required Emirates to pay its employees severance benefits upon

termination of employment, Emirates has refused to pay benefits under the Severance Plan to its

American workers. While Emirates has honored the Severance Plan for its non-American workers,

Emirates has refused to pay its American workers what they are rightfully owed under the Plan.

       4.        Furthermore, Emirates has intentionally and willfully kept the existence of the Plan

a secret from most Emirates employees. In violation of ERISA, Emirates failed to inform Plaintiffs

and similarly situated employees about their rights under the Severance Plan, and it failed to create

or provide its employees with a Summary Plan Description (“SPD”), as required under ERISA.

       5.        Further, Emirates failed to provide Plaintiffs as well as other employees terminated

in New York State, with 90 days’ advance written notice of their terminations, as required under

the NY WARN Act when there is a plant closing or mass layoff. In fact, Plaintiffs and similarly

situated employees did not receive any notice prior to their termination dates.

       6.        In addition, Emirates discriminated against Plaintiffs and similarly situated

individuals on the basis of their national origin. Plaintiffs are American workers and are thus

members of a class protected under Title VII and the NYSHRL against discrimination based on

national origin. In addition, Emirates discriminated against Plaintiffs Kayenat Farah, Charlotte
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 3 of 52




Armstrong and Violet Simpson, who were employed by Emirates in New York City at the time

they were terminated, on the basis of their national origin in violation of the NYCHRL.

        7.      Emirates discriminated against Plaintiffs and similarly situated individuals because

they are American workers, in violation of the laws discussed above, in that their national origin

and/or their perceived national origin was a factor in Emirates’ decision to terminate their

employment and to deny them benefits, including benefits under the Severance Plan. In addition,

Emirates discriminated against Plaintiffs and similarly situated individuals by paying them less

than non-American workers working in the United States and by failing and refusing to take

reasonable and adequate steps to prevent and correct its discriminatory practices against American

workers.

        8.      Emirates’ discriminatory and unlawful practices have been intentional, deliberate,

willful and systematic, and were conducted in callous disregard of the rights of the Plaintiffs and

those similarly situated.

        9.      By reason of Defendants’ unlawful and discriminatory conduct, Plaintiffs have

been denied benefits owed to them under the Severance Plan, and have suffered monetary

damages, embarrassment, emotional distress, humiliation, indignity and other resulting injury and

loss.

                                 JURISDICTION AND VENUE

        10.     Plaintiffs bring this action pursuant to ERISA §§ 502(a)(1)(B) and 502(a)(3), 29

U.S.C. §§ 1132(a)(1)(B) and (a)(3). This Court has subject matter jurisdiction over Plaintiffs’

ERISA claims pursuant to ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1), and pursuant to 28 U.S.C.

§ 1331 because this action arises under the laws of the United States.

        11.     This Court has subject matter jurisdiction over the Title VII claims pursuant to 28
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 4 of 52




U.S.C. §§ 1331 and 1343, because the claims arise under the laws of the United States and are

brought to recover damages for deprivation of equal rights.

        12.     In addition, this Court has supplemental jurisdiction over the NYSHRL and the

NYCHRL claims under 28 U.S.C. § 1367, because these claims arise from a common nucleus

of operative facts with the federal claims and are so related to the federal claims as part of

the same case or controversy under Article III of the United States Constitution.

        13.     Venue is proper in this district pursuant to ERISA § 502(e)(2), 29 U.S.C. §

1132(e)(2) because Emirates resides or may be found in this district and because the Plan is

administered in this district. Venue is also proper in this district under 28 U.S.C. § 1391(b) in that

a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred within this

district.

        14.     Venue also is proper in this district under 28 U.S.C. § 1391(b)(1) because Emirates

resides within the Southern District of New York within the meaning of 28 U.S.C. § 1391(c); and

under 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to

the claim occurred in the Southern District of New York.

        15.     Venue is also proper in this judicial district under 28 U.S.C. § I 39l(b)-(c) and

42 U.S.C. § 2000e-5(t)(3), because Defendants conduct business and can be found in this

district and a substantial part of the events and omissions giving rise to the claims alleged

herein occurred in this district, and because the alleged unlawful employment practice was

committed here and employment records relevant to that practice are maintained and

administered here.

                                    JURY TRIAL DEMAND
                Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 5 of 52




          16.     For all claims other than the ERISA claims, Plaintiffs demand a trial by jury in this

action.

                                               PARTIES

          17.     Plaintiff Kayenat Farah (hereinafter “Ms. Farah” or “Plaintiff Farah”) is an

American worker and a resident of the State of New York, who at all times material to this action

has resided in Queens County, New York. She is a citizen of the United States. Ms. Farah was

employed by Emirates for approximately seven (7) years. Ms. Farah was hired by Emirates on or

about February 11, 2013, and she began working in one of Emirates’ New York City offices,

located at 55 East 59th Street, New York, NY 10022, as a Human Resources Coordinator, a

position that she held until Emirates terminated her employment on July 1, 2020. At all relevant

times, Ms. Farah has been a participant, as defined by ERISA § 3(7), 29 U.S.C. § 1002(7), in the

Severance Plan as a result of her employment with Emirates.

          18.     Plaintiff Joseph Cammarata (hereinafter referred to as “Mr. Cammarata” or

“Plaintiff Cammarata”) is an American worker and a resident of the State of New York, who at all

times material to this action has resided in Nassau County, New York. He is a Citizen of the United

States. Mr. Cammarata was employed by Emirates for approximately twenty-five (25) years. Mr.

Cammarata was hired by Emirates on or about July 9, 1995, and he began working in one of

Emirates’ New York City offices, located at 405 Park Avenue, New York, New York as a

Reservation Sales Agent. In December of 2003, Mr. Cammarata transferred out of New York City

to Nassau County, New York, where he worked, having attained the title of Senior Customer Sales

and Service Agent, until Emirates terminated his employment on June 24, 2020. At all relevant

times, Mr. Cammarata has been a participant, as defined by ERISA § 3(7), 29 U.S.C. § 1002(7),

in the Severance Plan as a result of his employment with Emirates.
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 6 of 52




       19.     Plaintiff Charlotte Armstrong (hereinafter referred to as “Ms. Armstrong” or

“Plaintiff Armstrong”) is an American worker and a resident of the State of New York, who at all

times material to this action has resided in Nassau County, New York. She is a citizen of the United

States. Ms. Armstrong was employed by Emirates for approximately sixteen (16) years. Ms.

Armstrong was hired by Emirates on or about March 31, 2004 and she began working in one of

Emirates' New York City offices, located at 55 East 59th Street, New York, New York 10022 as a

Senior Accounts Assistant in the Finance and Accounting Department. She continued working in

that office, having attained the title of Customer Affairs Officer, until Emirates terminated her

employment July 1, 2020. At all relevant times, Ms. Armstrong has been a participant, as defined

by ERISA § 3(7), 29 U.S.C. § 1002(7), in the Severance Plan as a result of her employment with

Emirates.

       20.     Plaintiff Violet Simpson (hereinafter referred to as “Ms. Simpson” or “Plaintiff

Simpson”) is an American worker and a resident of the State of New York, who at all times

material to this action has resided in Bronx County, New York. She is a citizen of the United

States. Ms. Simpson was employed by Emirates or approximately twenty-two (22) years. Ms.

Simpson was hired by Emirates on or about September 15, 1998 and she began working in one of

Emirates’ New York City offices, located at 405 Park Avenue, New York, New York 10022 as a

Reservation Sales Agent. She continued working at one of Emirates’ Manhattan offices, having

attained the title of Customer Affairs Officer, until Emirates terminated her employment on July

1, 2020. At all relevant times, Ms. Simpson has been a participant, as defined by ERISA § 3(7),

29 U.S.C. § 1002(7), in the Severance Plan as a result of her employment with Emirates.

       21.     On information and belief, Emirates is a foreign corporation under the laws of the

State of New York, doing business in New York, with its principal place of business located at 55
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 7 of 52




East 59th Street, New York, New York 10022. On information and belief, Emirates is a foreign

air carrier duly certificated by the United States Department of Transportation, engaged in the

international carriage of passengers, baggage, and cargo, and maintains a place of business in New

York.

        22.     Emirates is registered and authorized to do business and to work in New York State

as well as the States of Arizona, California, Florida, Georgia, Illinois, Massachusetts, New Jersey,

Texas, and Washington State. On information and belief, Emirates maintains locations throughout

the United States. Emirates transacts significant business in New York.

        23.     On information and belief, as of April 2020, Emirates employed approximately 235

people throughout the United States, and approximately 60,000 worldwide.

        24.     On information and belief, as of March 2020, Emirates employed approximately

130 people in the State of New York and approximately 85 people in New York City.

        25.     Emirates is an “employer” within the meaning of Title VII, 42 U.S.C. §2000(e) and

had fifteen (15) or more persons in its employ at all relevant times. Emirates is also an “employer”

as defined in Section 292(5) of the New York State Executive Law and Section 8-107 of the New

York City Human Rights Law, in that Emirates employs four (4) or more persons.

        26.     The Severance Plan is an “employee welfare benefit plan” within the meaning of

29 U.S.C. § 1002(1) because it is a “plan, fund, or program” that was established and is maintained

by an employer for the purpose of providing for its participants benefits described in 29 U.S.C. §

186(c), specifically severance benefits. Pursuant to ERISA § 502(d), 29 U.S.C. § 1132(d), the Plan

may be sued under ERISA Title I as an entity.

        27.     Emirates is the plan sponsor and Plan Administrator of the Severance Plan and thus

is a fiduciary of the Plan under 29 U.S.C. § 1002(16)(B) who has authority to control and manage
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 8 of 52




the administration of the Severance Plan. In addition, Emirates possesses or exercises authority,

responsibility and/or control over the Severance Plan and thus is a functional fiduciary under 29

U.S.C. § 1002(21)(A).

                 ADMINISTRATIVE PREREQUISITES TO THE ACTION

       28.     With respect to Plaintiffs’ claim for benefits under Emirates’ Severance Plan, each

of the Plaintiffs has exhausted his or her administrative remedies pursuant to 29 C.F.R. § 2560.503-

1. By letter dated October 19, 2020, counsel for Plaintiffs wrote to counsel for Emirates, asserting

claims for benefits under the Severance Plan. By letter dated November 23, 2020, counsel for

Emirates responded, asserting that no such plan exists. Accordingly, because the Severance Plan

has failed to establish or follow claims procedures consistent with the requirements of 29 C.F.R.

§ 2560.503-1, Plaintiffs are deemed to have exhausted the administrative remedies available under

the Plan.

       29.     With respect to Plaintiffs’ claims of discrimination and retaliation based on national

origin, Plaintiffs filed timely charges of discrimination with the U.S. Equal Employment

Opportunity Commission, New York Division. Specifically, on March 25, 2021, Plaintiffs Farah,

Cammarata, Armstrong and Simpson each filed with the EEOC a charge of national origin

discrimination and retaliation, on behalf of themselves and all similarly situated American

workers terminated by Emirates. The EEOC terminated its processing of these charges and

issued a Notice of Right to Sue to each Plaintiff between April 15 and April 20, 2021.

       30.     Contemporaneously with the filing of this Complaint, Plaintiffs have mailed a copy

of the Complaint to the New York City Commission of Human Rights and the Office of the

Corporation Counsel of the City of New York, thereby satisfying the notice requirements of § 8-

502 of the New York City Administrative Code.

       31.     Plaintiffs have exhausted their administrative remedies and complied with all
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 9 of 52




statutory prerequisites with respect to their claims in this case.

                                  STATEMENT OF FACTS:

Facts Relevant to the ERISA Claims

       32.     The Severance Plan is contained within Emirates’ Employee Regulations Manual.

At all relevant times, Emirates has used its Employee Relations Manual to govern its employee

operations all over the world.

       33.     The Employee Regulations Manual is broken into different sections specific to the

different countries in which Emirates operates. Each such section is called a Pay and Allowance

Manual. Thus, the Pay and Allowance Manual for the United States governs Emirates employees

in the United States, and it contains policies pertaining to employee benefits, vacation and sick

leave, and holidays, among other things.

       34.     The United States Pay and Allowance Manual contains a section referred to as the

“Redundancy Policy,” which constitutes the Severance Plan.

       35.     As of at least 2019, the Pay and Allowance Manual for the United States, which

includes the Severance Plan, was more than 50 pages long and was kept in a two-ring binder in

various locations, including in the Emirates’ Human Resources office in New York.

       36.     In addition, since in or around 2019, Emirates also has maintained a copy of the

Pay and Allowance Manual for the United States in electronic format on its computer network.

       37.     Emirates provided a copy of and/or access to the United States Pay and Allowance

Manual, including the Severance Plan, to Emirates Airport Service Managers, Regional Finance

Managers, Departmental Managers, and Human Resource employees. However, Emirates also

instructed these employees to keep the information confidential, and to not provide information

about the Plan to other employees.
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 10 of 52




       38.     Likewise, Emirates never created or disseminated a Summary Plan Description or

other information to participants in the Plan. Instead, Emirates took steps to keep the Plan hidden.

       39.     Pursuant to the Severance Plan terms, all Emirates employees working in the United

States, including employees in all pay grades, are potentially eligible for benefits under the Plan,

and thus are participants in the Plan.

       40.     Under the Plan’s terms, an employee is eligible for benefits under the Plan if his or

her employment is terminated by Emirates due to “redundancy,” which the Plan defines to mean

a termination instituted by Emirates and the termination is not due to gross misconduct or for

disciplinary reasons.

       41.     The Severance Plan includes a chart specifying the benefits owed to terminated

employees based on their length of service with Emirates. For an employee who had worked for

Emirates for less than one year at the time of termination, the benefit owed is one week of regular

pay. Employees who had worked for Emirates for at least a year are entitled to a benefit of two

weeks’ pay per year of service with Emirates, up to a maximum of 26 weeks. Emirates has referred

to these benefits under the Severance Plan as “redundancy pay” (and herein also referred to as

“severance pay”).

       42.     Pursuant to the Severance Plan, if an employee is entitled to severance pay, he or

she is also entitled to payment by Emirates for 90% of premiums for continuation coverage under

its medical benefits plan (“COBRA premiums”) for the employee and his or her dependents for

three months, with the employee paying the remaining 10% of the premiums for those months. On

information and belief, Emirates collected the 10% employee contribution for COBRA premiums

and paid the 90% COBRA premium subsidy.
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 11 of 52




       43.     The Severance Plan is administered by Emirates, and on information and belief, the

benefits are funded by Emirates from its operating assets.

       44.     As part of its ongoing administration of the Severance Plan, Emirates has a

procedure in place to determine whether a terminated employee is entitled to benefits under the

Severance Plan. This procedure requires that each employee’s termination of employment be

approved by the Senior Vice President of Human Resources in Dubai (“SVP of HR”) and the

Senior Vice President of the business division in Dubai (“SVP Business”).

       45.     To gain approval for an employee’s termination, a representative from the human

resources department would submit a termination proposal to the SVP of HR and SVP Business.

The termination proposal would include an explanation of whether the termination was for

“redundancy” or was due to an employee’s gross misconduct or disciplinary action. In addition, if

the termination was not for cause, the termination proposal was to include a calculation of benefits

owed to the employee under the Severance Plan.

       46.     In approximately 2016, the head of Emirates’ Human Resources Department for

the Americas, Ms. Wasan Alhusseiny, asked Ms. Farah to help prepare termination proposals for

several employees as part of a proposed restructuring.

       47.     Consistent with her training by Emirates and Emirates’ policies and procedures, for

each proposed termination, Ms. Farah indicated that Emirates was initiating the termination and

that it was for redundancy (i.e., not for gross misconduct or disciplinary issues), and then she

copied the chart in the Severance Plan and provided it to Ms. Alhusseiny to calculate the required

severance benefits owed to the employee.

       48.     Upon information and belief, in approximately 2016, the SVP of HR and SVP

Business approved all of these proposed terminations, and several United States employees were
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 12 of 52




terminated and paid the benefits owed to them under the Severance Plan, including both

redundancy pay and the three months of COBRA premium subsidy.

       49.     Some of the employees who were terminated in 2016 informed their former

colleagues about the benefits they received under the Severance Plan, including informing

Plaintiffs Cammarata, Armstrong, and Simpson.

       50.     In 2020, Emirates involuntarily terminated the Plaintiffs as well as similarly

situated employees. Emirates asserted that the terminations were due to the business impact of the

COVID-19 pandemic, not due to any misconduct or for disciplinary actions pertaining to the

terminated employees.

       51.     On or about the date that each of them was terminated, Plaintiffs and other similarly

situated Emirates employees who were slated for termination were given a letter and/or email titled

“Notice of Layoff.” The Notice of Layoff stated in pertinent part that “You, along with several of

your fine co-workers, have been selected for layoff. The difficult decision was made only after

careful consideration and evaluation of our options. We anticipate the reduction in staffing will

be permanent.”

       52.     Along with the Notice of Layoff, Emirates provided Plaintiffs and the other

similarly situated individuals with a Frequently Asked Questions sheet (“FAQ Sheet”). The FAQ

Sheet asked, “Why have I been made redundant?” and answered, “With the significant changes to

our operations, we have had to make some difficult decisions to ensure that we have the correct

resource requirements in each area of our businesses. This means that we will be reducing the

number of employees throughout our operation. As a result, you have been impacted by these

changes.”
               Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 13 of 52




        53.      The FAQ Sheet further asked, “Can I appeal this redundancy decision?” and

answered, “No.”

        54.      The FAQ Sheet asked, “Can I opt for unpaid leave instead of redundancy?” and

answered, “No.”

        55.      On June 26, 2020, Plaintiff Cammarata and the other Call Center employees

received an email from Jennifer Jackson, the Human Resources Business Partner, which stated

that due to the COVID-19 crisis, “there is no severance payment with this redundancy.”

        56.      Although admitting this was a “redundancy” that would provide for severance

payment, Emirates did not pay benefits under Severance Plan, including redundancy pay and the

COBRA premium subsidy, to any of the Plaintiffs or similarly situated employees terminated in

2020.

        57.      After Emirates terminated Plaintiffs’ employment, through counsel, each submitted

a claim for benefits under the Severance Plan. Emirates denied the claims.

        58.      Emirates’ claim denials did not describe any review procedures available under the

Severance Plan.

        59.      By letter to Emirates’ counsel dated October 19, 2020, Plaintiffs’ counsel

requested, pursuant to ERISA § 104(b)(4), 29 U.S.C. § 1024(b)(4), that the Plan Administrator

provide copies of the governing plan instrument(s) for the Severance Plan, the latest summary plan

description for the Plan, and any summaries of material modifications to the summary plan

description.

        60.      To date, Plaintiffs have received no documents in response to this request.
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 14 of 52




Additional Facts Relevant to the NY WARN Act Claim

       61.     On or about April, 2020, Emirates notified Mr. Cammarata that he and his similarly

situated coworkers would be placed on unpaid furlough.

       62.     On or about June 24, 2020, Emirates notified Mr. Cammarata that it was

terminating his employment, and that Emirates was no longer in need of his services.

       63.     On or about April, 2020, Emirates notified Ms. Farah, Ms. Armstrong and Ms.

Simpson that they would be placed on unpaid furlough. On or about July 1, 2020, Emirates notified

each of them that it was terminating their employment, that their positions were redundant and that

they were no longer needed.

       64.     Both the Emirates Call Center located in Garden City, New York (“Call Center”)

and the Emirates office located at 55 East 59th Street in New York, New York (“55 East 59th

Street”) were used by Emirates for the same purpose, and shared the same staff and/or equipment.

The 55 East 59th Street location supported the operations of the Call Center. Employees at both

locations were involved in the sale of tickets, customer service, and revenue optimization for

Emirates, and sales agents at 55 East 59th Street were trained at the Call Center. Human Resources

and other management and oversight for the Call Center was handled out of the 55 East 59th Street

location, and managers for both locations regularly traveled between the two locations and worked

together.

       65.     Except for the manager of the Call Center, Emirates terminated all of the other

employees working at the Call Center at or around the same time, including Plaintiff Cammarata.

Prior to that, Emirates employed approximately 43 employees at the Call Center.

       66.     Prior to the 2020 terminations, Emirates employed approximately 60 employees at

their 55 East 59th Street location. On or about July 1, 2020, Emirates terminated approximately 15
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 15 of 52




employees from the 55 East 59th Street location, including Plaintiffs Farah, Armstrong and

Simpson. On or about October 2020, Emirates terminated another approximately 25 employees

from this location.

        67.     At no time prior to their actual terminations did Emirates provide notice to any of

the Plaintiffs, or to any of their colleagues at the Call Center or the 55 East 59th Street locations,

that a significant number of employee positions would be eliminated or that they would be

terminated from their employment.

        68.     Emirates has not paid any of these individuals their salary, and none have provided

any work for Emirates, since April 2020. Thus, all of them were effectively terminated in April

2020.

        69.     In addition, Emirates provided no information to any of the Plaintiffs or other

Emirates American workers terminated from their employment in New York in 2020 concerning

job training or re-employment services for which they might have been eligible.

        70.     None of the Plaintiffs or similarly situated employees received 90 days’ advance

written notice of their terminations, as required under the NY WARN Act.

        71.     Emirates claimed that no notice had to be provided to the Emirates’ New York

employees because the COVID-19 pandemic “will trigger the unforeseeable business

circumstances exception.”

        72.     However, no exception to NY WARN Act applies and Emirates was required to

provide adequate notice to those employees who were terminated.

        73.     No financial hardship exception applies or absolves Emirates of their obligation to

provide notice of termination under NY Warn Act.
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 16 of 52




       74.     On November 12, 2020, Sheikh Ahmed bin Saeed Al Maktoum, Chairman and

Chief Executive of Emirates Airline and Group, said, “We have been able to tap on our own strong

cash reserves, and through our shareholder and the broader financial community, we continue to

ensure we have access to sufficient funding to sustain the business and see us through this

challenging period.”

       75.     During a May 2021 interview on Bloomberg TV, Sheikh Ahmed Bin Saeed Al

Maktoum stated that Emirates maintained strong financial solvency despite the devastating impact

of the pandemic on the global aviation sector.

       76.     In addition, no unforeseeable business exception applies or absolves Emirates of

their obligation to provide notice of termination under NY WARN Act. By the time that Emirates

terminated Plaintiffs and their New York co-workers, Emirates could not claim that the

circumstances that led to the termination of their New York employees were not reasonably

foreseeable.

Additional Facts Relevant to the Discrimination Claims

       77.     In approximately 2015, Emirates promoted Ms. Alhusseiny to the head of Emirates’

Human Resources Department for the Americas. Ms. Alhusseiny is a United Arab Emirates

national. On multiple occasions, Ms. Alhusseiny stated and let it be known that she preferred non-

American workers over American workers in the Emirates workplace.

       78.     On or about June 24, 2020, Emirates closed its Call Center and terminated 42

employees who worked there. On information and belief, the Call Center was staffed by all or

nearly all American workers. Prior to Emirates closing the Call Center, on multiple occasions Ms.

Alhusseiny stated that the Call Center should be closed because American workers complained

too much and felt “entitled” with respect to their employment and employee benefits.
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 17 of 52




       79.     On information and belief, since 2016, Emirates has been replacing American

workers in upper management positions in the United States with United Arab Emirates nationals

or other non-American workers.

       80.     On information and belief, Emirates used the pandemic as an excuse to terminate

as many American workers as possible. On or about April 2020, Ms. Alhusseiny said that the

American workers were better off not being paid by Emirates and that the United States

government would pay the Americans more than Emirates does during the pandemic.

       81.     To further support this, Essa Ahmad, Divisional Vice President of Emirates, United

States of America/Canada, emailed the American workers and informed them that while Emirates

would not be paying them, they should apply for benefits from the State and Federal government,

through unemployment and pandemic assistance, as no assistance would be provided to them by

Emirates.

       82.     Upon information and belief, Ms. Alhusseiny used the pandemic to accomplish her

long-stated goal of replacing American workers with non-American workers by, among other

things, closing the Call Center and terminating the employment of American workers, including

but not limited to terminating Ms. Farah, Mr. Cammarata, Ms. Armstrong, and Ms. Simpson, as

well as other American workers, while maintaining the employment of United Arab Emirates

nationals and other non-American workers employed by Emirates in the United States.

       83.     Plaintiffs were each well qualified for their positions in which each had worked for

a number of years. In addition, Emirates conducted job performance evaluations for each of them

on a regular basis and their performance was regularly deemed to be satisfactory.

       84.     Even though Emirates provided severance benefits to United Arab Emirates

nationals working in the United Arab Emirates, and to other non-American nationals working in
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 18 of 52




other countries during the pandemic, and did not claim a financial inability to pay those employees,

Emirates told the Plaintiffs and other similarly situated terminated American workers that it could

not and would not provide them with severance pay or any COBRA premiums for themselves or

their dependents.

       85.     The foregoing constitutes an illegal pattern or practice of discrimination as well as

conduct that has had an unjustified adverse impact upon American workers, both of which are

prohibited by 42 U.S.C. §2000e, et seq.

       86.     Upon information and belief, Emirates did not terminate any United Arab Emirates

nationals or other non-American workers working in the United States and refuse to provide them

with severance pay or post-termination COBRA premiums during the pandemic.

       87.     There is no non-retaliatory or non-discriminatory reason for Emirates’ termination

of Plaintiffs and others similarly situated American workers without providing them with

severance pay and three months of COBRA premiums for themselves and their dependents.

       88.     In addition, on information and belief, Emirates has a different wage scale for

American workers compared to United Arab Emirates nationals and other non-American workers

recruited and/or brought in from overseas to work in the United States. Furthermore, on

information and belief, Emirates provides other benefits including a housing stipend for United

Arab Emirates nationals and other non-American workers recruited and/or brought in to work for

Emirates in the United States from overseas, which are not provided to American workers, even if

they are relocating within the United States.

       89.     While non-American terminated Emirates employees were provided with travel

benefits for one year or more, Emirates limited these benefits for Plaintiffs and other American

workers.
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 19 of 52




       90.     Emirates has distributed the wealth of its enormous success unequally-

systematically favoring non-American workers. At nearly all levels of its management ranks,

Emirates paid American workers less than similarly situated United Arab Emirate nationals and

other non-American workers, although they performed the same or substantially similar work.

       91.     Emirates maintains policies and practices for hiring, promoting, and payment of

salary to its employees that result in favoring Emirate nationals and non-American workers

rather than American workers.

       92.     On information and belief, American workers have received less compensation

and have been promoted less frequently than their Emirate and non-American counterpart as a

result of the discriminatory policies, patterns, and/or practices of Emirates. These have not been

isolated or exceptional incidents, but rather the regular and predictable result of Emirates’

company-wide discriminatory policies and practices.

       93.     The discriminatory acts that constitute Emirates’ pattern and/or practice of

discrimination against Plaintiffs and similarly situated individuals are: (1) paying them less

than non-American workers working in the United States, (2) denying them severance and other

benefits, and (3) failing and refusing to take reasonable and adequate steps to prevent and correct

instances of discrimination.

Additional Facts Relevant to the Retaliation Claims

       94.     On or about October 19, 2020, Plaintiffs’ counsel, on behalf of the Plaintiffs,

notified Emirates’ counsel that Emirates had discriminated against Plaintiffs based on their being

American workers.

       95.     Emirates responded to the Plaintiffs, who had engaged in protected activity, in

retaliation by restricting their ability to communicate with Emirates Human Resources Department
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 20 of 52




even though no such restrictions had been placed on former Emirates employees who had not

complained of discrimination. Emirates also restricted their post-termination travel benefits.

       96.      As a result, Plaintiffs suffered from difficulty obtaining post-termination

information about their benefits, diminished travel benefits, and other financial losses, humiliation,

disrespect, and emotional distress.



                                      CLASS ALLEGATIONS

ERISA Claims (Causes of Action 1 through 3)

       97.      All Plaintiffs bring the ERISA Claims (First through Third Causes of Action) on

behalf of themselves and all others similarly situated as a class action pursuant to Federal Rule of

Civil Procedure 23(b)(1) and (2).

        98.     The “ERISA Class” is defined as all former employees of Emirates whose

employment was terminated by Emirates after January 1, 2020, for reasons other than gross

misconduct or disciplinary reasons and to whom Emirates failed to provide benefits under the

Severance Plan.

        99.     Plaintiffs reserve the right to modify the definition of the ERISA Class based on

information that they or class counsel learn through discovery.

        100. The proposed ERISA Class meets all of the requirements of Federal Rule of Civil

Procedure 23, as follows:

       Numerosity:

        101. On information and belief, the proposed ERISA Class is so numerous that joinder

of all persons in the ERISA Class is impractical. Specifically, Plaintiffs are informed and believe,

and based on thereon allege, that there are approximately 115 individuals, and possibly more,
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 21 of 52




who are former employees of Emirates, and whose employment was terminated by Emirates since

January 2020 for reasons other than gross misconduct or disciplinary reasons and to whom

Emirates failed to provide benefits under the Severance Plan. Although the precise number of

persons in the ERISA Class is not known at this time, the number and identity of the members of

the ERISA Class are readily determinable based on Defendants’ records.

       Commonality:

        102. There are common questions of law and fact affecting the rights of the members of

the ERISA Class, including, without limitation:

       a.     Whether the Severance Plan is governed by ERISA;

       b.     Whether Emirates has failed to administer the Severance Plan in accordance with

ERISA and the Severance Plan;

       c.     Whether Emirates breached its fiduciary duties owed to Plan participants; and

       d.     Whether Plaintiffs and the ERISA Class are entitled to declaratory, injunctive,

and/or equitable relief for Defendants’ violations of ERISA and the Severance Plan; and

       Typicality:

       103.   The ERISA claims of Plaintiffs Ms. Farah, Mr. Cammarata, Ms. Armstrong and

Ms. Simpson – the Named Plaintiffs – are typical of the claims of the ERISA Class members

because they arise from the same course of conduct, i.e. Defendants’ failure to operate the

Severance Plan in compliance with ERISA and its own terms. Plaintiffs and the members of the

proposed ERISA Class sustained the same or similar injuries arising out of and caused by

Defendants’ common course of conduct in violation of ERISA and the terms of the Severance

Plan. Plaintiffs’ claims are thereby representative of, and co-extensive with, the claims of the

proposed ERISA Class members.
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 22 of 52




       Adequacy:

       104.    The named representatives will fairly and adequately protect the interests of the

proposed ERISA Class. There are no conflicts between the interests of the Plaintiffs and the other

members of the proposed ERISA Class.

       Rule 23(b)(1) Requirements:

       105.    This action is maintainable as a class action under Federal Rule of Civil Procedure

23(b)(1) because prosecuting separate actions by individual class members would create a risk of

(A) inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct for the party opposing the class; or (B) adjudications

with respect to individual class members that, as a practical matter, would be dispositive of the

interests of the other members not parties to the individual adjudications or would substantially

impair or impede their ability to protect their interests. Specifically, separate actions by individual

class members could produce varying adjudications as to, inter alia, the Severance Plan’s status as

an ERISA plan, as well as the proper relief to remedy Defendants’ ERISA violations.

       Rule 23(b)(2) Requirements:

       106.    This action is maintainable as a class action under Rule 23(b)(2) because

Defendants have acted and/or refused to act on grounds generally applicable to the ERISA Class,

thereby making appropriate injunctive and other equitable relief in favor of the ERISA Class. In

particular, Defendants’ failure to treat the Severance Plan as an ERISA plan and to abide by

ERISA’s disclosure and fiduciary requirements was systemic in nature, affecting all similarly

situated Severance Plan participants whose employment was terminated by Emirates in the same

way.
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 23 of 52




NY WARN Act Claim (Cause of Action 4)

        107.   All Plaintiffs bring the NY WARN Act Claim (Fourth Cause of Action) on behalf

of themselves and all others similarly situated as a class action pursuant to Federal Rule of Civil

Procedure 23(b)(2) and (3).

        108.   The “NY WARN Act Class” is defined as all former employees of Emirates who

worked for Emirates in the State of New York, and whose employment was terminated from

Emirates as part of, or as the result of, the mass layoffs or plant closings carried out by Emirates

between June 24, 2020 and July 1, 2020 as well as between October 1, 2020 and October 31,

2020.

        109.   All Plaintiffs are members of the NY WARN Act Class and all Plaintiffs seek to

act as representatives of the proposed NY WARN Act Class.

        110.   Plaintiffs reserve the right to modify the definition of the NY WARN Act Class

based on information that they or class counsel learn through discovery.

        111.   The proposed NY WARN Act Class meets all of the requirements of Federal Rule

of Civil Procedure 23, as follows:

        Numerosity:

        112.   The persons in the NY WARN Class are so numerous that joinder of all members

is impracticable. Although the precise number of such persons is unknown, the facts on which

the calculation of that number can be based are presently within the sole control of Emirates. On

information and belief, Emirates terminated at least 82 full-time employees, between June 24,

2020 and July 1, 2020 as well as between October 1, 2020 and October 31, 2020 from the

Call Center and the 55 East 59th Street locations.
           Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 24 of 52




       113.   On information and belief, the identity of all the members of the NY WARN Act

Class and the recent residence address of each of the NY WARN Act Class members is contained

in Emirates’ books and records.

       Commonality:

       114.   There are common questions of law and fact affecting the rights of the members of

the NY WARN Act Class, including, without limitation:

           a. Whether the members of the NY WARN Act Class were employees of Emirates

              who worked in a covered site of employment of Emirates;

           b. Whether Emirates unlawfully terminated the employment of the members of the

              NY WARN Act Class without cause on their part and without giving them 90 days

              advance written notice in violation of the NY WARN Act; and

           c. Whether Emirates unlawfully failed to pay the NY WARN Act Class members 60

              days wages and benefits as required by the NY WARN Act.

       Typicality:

       115.   The NY Warn Act claims of Plaintiffs Farah, Cammarata, Armstrong and Simpson

– the Named Plaintiffs – are typical of the claims of the NY WARN Act Class members because

they arise from the same course of conduct, i.e. Emirates’ mass layoff and/or plant closure(s).

Plaintiffs and the members of the proposed NY WARN Act Class sustained the same or similar

injuries arising out of and caused by Emirates’ common course of conduct in violation of NY

WARN Act. Plaintiffs’ claims are thereby representative of, and co-extensive with, the claims of

the proposed NY WARN Act Class members.
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 25 of 52




       Adequacy:

       116.    The named representatives will fairly and adequately protect the interests of the

proposed NY WARN Act Class. There are no conflicts between the interests of the Plaintiffs and

the other members of the proposed NY WARN Act Class.

       Rule 23(b)(3) Requirements:

       117.    This action is maintainable as a class action under Rule 23(b)(3) because common

questions of fact and law predominate over any questions affecting only individual members of

the NY WARN Act Class, because a class action is superior to other available methods for the fair

and efficient adjudication of this litigation, where individual Plaintiffs may lack the financial

resources to vigorously prosecute a lawsuit in federal court against a corporate defendant, and

damages suffered by individual NY WARN Act Class members are small compared to the expense

and burden of individual prosecution of this litigation.

       118.    Concentrating all potential litigation concerning the NY WARN Act rights of the

members of the NY WARN Act Class in this Court will obviate the need for unduly duplicative

litigation that might result in inconsistent judgments, will conserve the judicial resources and the

resources of the parties and is the most efficient means of resolving the NY WARN Act rights of

all the members of the NY WARN Act Class.

Discrimination Claims (Causes of Action 5 through 10)

       119.    Plaintiffs bring the discrimination claims (Fifth through Tenth Causes of Action)

on behalf of themselves and all others similarly situated as a class action pursuant to Federal Rule

of Civil Procedure 23(b)(2) and (3).
           Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 26 of 52




       120.    The “Discrimination Class” is defined as all American workers whose employment

was terminated by Emirates and who were denied severance benefits and COBRA premium

subsidies and who were otherwise treated by Emirates less favorably than non-American workers.

       121.    All Plaintiffs are members of the Discrimination Class, and all Plaintiffs seek to act

as representatives of the Discrimination Class.

       122.    The “NYS Discrimination Sub-Class” is defined as all members of the

Discrimination Class who worked for Emirates in New York State (“NYS”). All Plaintiffs are

members of the NYS Discrimination Sub-Class, and seek to act as representatives of this sub-class.

       123.    The “NYC Discrimination Sub-Class” is defined as all members of the

Discrimination Class who worked for Emirates in New York City (“NYC”) when their

employment was terminated. Plaintiffs Farah, Armstrong and Simpson are members of the NYC

Discrimination Sub-Class, and seek to act as representatives of this sub-class.

       124.    Plaintiffs reserve the right to modify the definitions of the Discrimination Class,

the NYS Discrimination Sub-Class and the NYC Discrimination Sub-Class based on information

that they or class counsel learn through discovery.

       125.    The proposed Discrimination Class, NYS Discrimination Sub-Class, and NYC

Discrimination Sub-Class meet all of the requirements of Federal Rule of Civil Procedure 23, as

follows:



       Numerosity:

       126.    The members of the Discrimination Class as well as the NYS Discrimination

Sub-Class and the NYC Discrimination Sub-Class are so numerous that joinder of all

members is impracticable. Emirates terminated approximately 115 American workers

between June 24, 2020 and July 1, 2020 as well as between October 1, 2020 and October 31,
           Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 27 of 52




2020, approximately 82 of whom were employees in New York State, and approximately 40

of whom were employees in New York City. These numbers a r e greater than can be feasibly

addressed through joinder.

       Commonality:

       127.    There are common questions of law and fact affecting the rights of the members of

the Discrimination Class, the NYS Discrimination Sub-Class and the NYC Discrimination Sub-

Class, including without limitation:

           a. Whether Defendant Emirates unlawfully discriminated against Plaintiffs and those

               similarly situated through Emirates’ common, uniform and discriminatory policies

               and practices;

           b. Whether Emirates engaged in a pattern or practice of paying American workers less

               than non-American workers;

           c. Whether Emirates engaged in a pattern or practice of denying severance benefits to

               American workers while providing severance benefits to non-American workers;

               and

           d. Whether Emirates failed and refused to take reasonable and adequate steps to

               prevent and correct instances of discrimination.

       128.    In addition, Emirates has computerized account data, payroll data, and

personnel data that will make calculation of damages possible for the Class as whole.

       Typicality:

       129.    The discrimination claims of Plaintiffs Farah, Cammarata, Armstrong and Simpson

– the Named Plaintiffs – are typical of the claims of the Discrimination Class members and of the

claims of the NYS Discrimination Sub-Class and NYC Discrimination Sub-Class members

because they arise from the same course of conduct, i.e. Emirates’ unlawful treatment of American
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 28 of 52




workers. Plaintiffs and the members of the proposed Discrimination Class, NYS Discrimination

Sub-Class and NYC Discrimination Sub-Class sustained the same or similar injuries arising out of

and caused by Emirates’ common course of conduct in violation of anti-discrimination laws.

Plaintiffs’ claims are thereby representative of, and co-extensive with, the claims of the members

of the proposed Discrimination Class, NYS Discrimination Sub-Class and NYC Discrimination

Sub-Class.

       Adequacy:

       130.    The Named Plaintiffs will fairly and adequately protect the interests of the proposed

Discrimination Class, NYS Discrimination Sub-Class and NYC Discrimination Sub-Class. There

are no conflicts between the interests of the Plaintiffs and the other members of the proposed class

and sub-classes.

       Rule 23(b)(2) Requirements:

       131.    The discrimination claims are maintainable as a class action under Federal Rule of

Civil Procedure 23(b)(2) because Emirates has acted and/or refused to act on grounds generally

applicable to the Discrimination Class, the NYS Discrimination Sub-Class and the NYC

Discrimination Sub-Class, making appropriate declaratory and injunctive relief with respect to

Plaintiffs and those similarly situated. The members of the Discrimination Class, the NYS

Discrimination Sub-Class and the NYC Discrimination Sub-Class are entitled to declaratory and

injunctive relief to end the common, uniform, unfair, and discriminatory policies and practices of

Emirates.

       Rule 23(b)(3) Requirements:

       132.    This action is maintainable as a class action under Rule 23(b)(3) because common

questions of fact and law predominate over any questions affecting only individual members of
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 29 of 52




the Discrimination Class, the NYS Discrimination Sub-Class and the NYC Discrimination Sub-

Class and because a class action is superior to other available methods for the fair and efficient

adjudication of this litigation.



                       AS AND FOR A FIRST CAUSE OF ACTION
                        Claim for Benefits Under the Severance Plan
                     (ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B))
          (On Behalf of All Plaintiffs and the ERISA Class Against All Defendants)

        133.    Plaintiffs incorporate by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.

        134.    This Claim is brought by all Plaintiffs on behalf of themselves and the proposed

ERISA Class against all Defendants.

        135.    ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), permits a plan participant to

bring a civil action to recover benefits due to her under the terms of a plan, to enforce her rights

under the terms of a plan, and/or to clarify her rights to future benefits under the terms of a plan.

        136.    The Emirates Severance Plan constitutes an ERISA plan because it provides

severance benefits pursuant to an ongoing administrative scheme.

        137.    Plaintiffs and the ERISA Class members are entitled to benefits under the Plan,

including both severance pay and a 90% subsidy for three months of COBRA premiums for

themselves and their dependents. By denying their benefits under the Plan, and by related acts and

omissions, Defendants have violated, and continue to violate, the terms of the Plan and Plaintiffs’

rights thereunder.
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 30 of 52




                     AS AND FOR A SECOND CAUSE OF ACTION
                   Claim for Breach of Fiduciary Duty Against Emirates
                   (ERISA 29 U.S.C. § 502(a)(3), 29 U.S.C. § 1132(a)(3))
       (On Behalf of All Plaintiffs and the ERISA Class Against Defendant Emirates)

        138.    Plaintiff incorporates by reference the allegations set forth in the foregoing

paragraphs as though set forth at length herein.

        139.    This Claim is brought by all Plaintiffs on behalf of themselves and the proposed

ERISA Class against Defendant Emirates.

        140.    ERISA Section 404(a)(1), 29 U.S.C. § 1104(a)(1), requires, inter alia, that a plan

fiduciary discharge his or her duties with respect to a plan solely in the interest of the participants

and beneficiaries and for the exclusive purpose of providing benefits to participants and their

beneficiaries, with the care, skill, prudence, and diligence under the circumstances then prevailing

that a prudent person acting in a like capacity and familiar with such matters would use in the

conduct of an enterprise of a like character and with like aims.

        141.    Plan participants and their beneficiaries may sue “(A) to enjoin any act or practice

which violates any provision of [Title I of ERISA] of the terms of the plan, or (B) to obtain other

appropriate equitable relief (i) to redress such violation or (ii) to enforce any provision of this title

or the terms of the plan.” 29 U.S.C. § 1132(a)(3).

        142.    Emirates has breached its fiduciary duties by failing to operate their Severance Plan

in compliance with ERISA’s prudence and loyalty requirements, by attempting to keep the

Severance Plan a secret from its employees, by failing to create and provide a Summary Plan

Description to its employees, and by related acts and omissions.

        143.    As a consequence of Emirates’ breaches, Plaintiffs and the ERISA Class have been

harmed, including in that they have not received information required by ERISA to be disclosed
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 31 of 52




to them, and have not been notified of their eligibility for benefits, and have suffered resulting

economic injuries.



                      AS AND FOR A THIRD CAUSE OF ACTION
               Claim for Violation of 29 U.S.C. § 1024 Against Defendants
                         (ERISA 29 U.S.C. § 104, 29 U.S.C. § 1024)
       (On Behalf of All Plaintiffs and the ERISA Class Against Defendant Emirates)

       144.    Plaintiff incorporates by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.

       145.    This Claim is brought by all Plaintiffs on behalf of themselves and the proposed

ERISA Class against Defendant Emirates.

       146.    ERISA Section 502(a)(1)(A), 29 U.S.C. § 1132(a)(1)(A), authorizes a plan

participant to bring a civil action for the relief provided for in ERISA Section 502(c), 29 U.S.C. §

1132(c).

       147.    ERISA Section 502(c)(1)(A), 29 U.S.C. § 1132(c)(1)(A), provides that any

administrator who fails or refuses to comply with a request for any information which such

administrator is required by ERISA Title I to furnish to a participant by mailing the requested

material to the participant within 30 days after the request may in the court’s discretion be

personally liable to such participant in the amount of up to $100 a day from the date of such failure,

and the court may in its discretion order such other relief as it deems proper. For this purpose, each

violation with respect to any single participant shall be treated as a separate violation.

       148.    A Department of Labor regulation, 29 C.F.R. § 2575.502c-1, increases the penalty

under ERISA Section 502(c) to $110 per day.
           Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 32 of 52




        149.   Plaintiffs and the members of the ERISA Class have been harmed by this failure in

that they were not made aware of their rights as participants in the ERISA-governed Severance

Plan.



                    AS AND FOR A FOURTH CAUSE OF ACTION
    Violation of New York State Worker Adjustment and Retraining Notification Act
                         (New York Labor Law § 860 et seq.)
   (On Behalf of All Plaintiffs and the NY WARN Act Class Against Defendant
                                     Emirates)

        150.   Plaintiffs incorporate by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.

        151.   Plaintiffs bring this action on behalf of themselves and the proposed NY WARN

Act Class against Defendant Emirates.

        152.   Emirates was required by the NY WARN Act to give the Plaintiffs and NY WARN

Act Class members at least 90 days advance written notice of their terminations pursuant to § 860-

B of the NY WARN Act.

        153.   Emirates terminated Plaintiffs along with approximately 82 similarly situated

employees as part of, or as the foreseeable result of, mass layoffs or plant closings ordered by

Emirates between June 24, 2020 and July 1, 2020 as well as between October 1, 2020 and

October 31, 2020.

        154.   On or about June 24, 2020, Emirates closed the Call Center and terminated

approximately 42 employees working at that location, including Plaintiff Cammarata.

        155.   On or about July 1, 2020 Emirates terminated approximately 15 employees working

at the 55 East 59th Street location, including Plaintiffs Farah, Armstrong and Simpson. Thereafter,
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 33 of 52




on or about October 2020, Emirates terminated approximately 25 additional employees working

at the 55 East 59th Street location.

        156.    Because none of these employees from either the Call Center or the 55 East 59th

Street locations received pay or worked at all since April 2020, Emirates effectively terminated all

82 individuals as of April 2020, without any notice of termination.

        157.    At all relevant times, Emirates was an individual or private business entity defined

as “employer” under the NY WARN Act and continued to operate as a business until Emirates

decided to order a mass layoff or plant closing at the Facilities as defined by § 860-A(3),(4).

        158.    On or about June 24, 2020 through July 1, 2020, Emirates ordered mass layoffs

and/or plant closings at its Facilities as defined by § 860-A(3),(4) of the NY WARN Act.

        159.    On or about October 2020, Emirates ordered mass layoffs and/or plant closings at

its Facilities as defined by § 860-A(3),(4) of the NY WARN Act.

        160.    Emirates failed to give the requisite notice required by the applicable law. The

terminations failed to give Plaintiffs and other similarly situated employees of Emirates at least 90

days’ advance notice of termination, as required by the NY WARN Act.

        161.    Plaintiffs and the NY WARN Act Class members suffered terminations of

employment as defined by § 860-A(2)(C) of the NY WARN Act, having been terminated by

Emirates without cause on their part.

        162.    As a result of this violation, Plaintiffs and the NY WARN Act Class members seek

the payment of statutory remedies by Emirates under the NY WARN Act in the form of 60 days

wages and benefits.
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 34 of 52




       163.    Emirates failed to pay the Plaintiffs and each of the NY WARN Act Class members

their respective wages, salary, commissions, bonuses, and health insurance premiums for 60 days

following their respective terminations.

       164.    Based upon the foregoing facts, Plaintiffs the NY WARN Act Class members were

injured by Emirates’ failure to give notice of the intended terminations.



                AS AND FOR A FIFTH CAUSE OF ACTION
                           Intentional Discrimination
                     (Title VII, 42 U.S.C. §§ 2000e et seq.)
  (On Behalf of All Plaintiffs and the Discrimination Class Against Defendant
                                    Emirates)

       165.    Plaintiffs incorporate by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.

       166.    This Claim is brought by all Plaintiffs on behalf of themselves and the proposed

Discrimination Class against Defendant Emirates. Plaintiffs have all timely filed class charges

with the EEOC and have thus exhausted their administrative remedies.

       167.    Emirates has engaged in an intentional discrimination against Plaintiffs and the

Discrimination Class based on their national origin.

       168.    The discriminatory acts that constitute Emirates’ pattern and/or practice of

discrimination against Plaintiffs and members of the Discrimination Class include: (1) paying

them less and providing them with less benefits than non-Americans working in the United States,

(2) denying them severance and other benefits, and (3) failing and refusing to take reasonable and

adequate steps to prevent and correct instances of discrimination.

       169.    Emirates’ company-wide policies, patterns, and/or practices of determining

compensation and eligibility for promotion based on national origin are in violation of Title

VII and are not, and cannot be, justified by business necessity. Even if such a system and/or
           Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 35 of 52




policies could be justified by business necessity, less discriminatory alternatives exist and

would equally serve any alleged necessity.

       170.    As a direct result of Emirates’ discriminatory policies and/or practices as

described above, Plaintiffs and the Discrimination Class have suffered damages including,

but not limited to, lost past and future income, compensation, and benefits.

       171.    The foregoing conduct constitutes illegal, intentional discrimination and

unjustified disparate treatment prohibited by 42 U.S.C. §§ 2000e et seq.

       172.    The discriminatory acts that constitute Emirates’ pattern and/or practice of

discrimination has occurred both within and outside the liability period in this case.



                AS AND FOR A SIXTH CAUSE OF ACTION
                       Disparate Impact Discrimination
                     (Title VII, 42 U.S.C. §§ 2000e et seq.)
 (On Behalf of All Plaintiffs and the Discrimination Class Against Defendant
                                    Emirates)

       173.    Plaintiff incorporates by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.

       174.    This claim is brought by all Plaintiffs on behalf of themselves and the proposed

Discrimination Class against Defendant Emirates. Plaintiffs have timely filed class charges

with the EEOC and have thus exhausted their administrative remedies.

       175.    Emirates’ company-wide policies, patterns, and/or practices of determining

compensation and eligibility for promotion based on national origin are in violation of Title

VII and are not, and cannot be, justified by business necessity. Even if such a system and/or

policies could be justified by business necessity, less discriminatory alternatives exist and

would equally serve any alleged necessity.
           Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 36 of 52




       176.    As a direct result of Emirates’ discriminatory policies and/or practices as

described above, Plaintiffs and the Discrimination Class have suffered damages including,

but not limited to, lost past and future income, compensation, and benefits.

       177.    The foregoing policies, patterns, and/or practices have an unlawful disparate

impact on American workers in violation of 42 U.S.C. §§ 2000e et seq.

       178.    The discriminatory acts that constitute Emirates’ pattern and/or practice of

discrimination has occurred both within and outside the liability period in this case.



            AS AND FOR A SEVENTH CAUSE OF ACTION
                         Intentional Discrimination
   (New York State Human Rights Law, New York Executive Law § 296)
    (On Behalf of All Plaintiffs and the NYS Discrimination Sub-Class
                       Against Defendant Emirates)

       179.    Plaintiffs incorporate by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.

       180.    This claim is brought by all Plaintiffs on behalf of themselves and the proposed

NYS Discrimination Sub-Class against Defendant Emirates.

       181.    Emirates has engaged in an intentional, company-wide, and systematic policy,

pattern, and/or practice of discrimination against its American workers and has intentionally

discriminated against Plaintiffs and the NYS Discrimination Sub-Class in violation of the New

York State Human Rights Law by, among other things: (1) paying them less and providing them

with less benefits than non-Americans working in the United States, (2) denying them severance

and other benefits, and (3) failing and refusing to take reasonable and adequate steps to prevent

and correct instances of discrimination.

       182.    These company-wide policies are intended to and do have the effect of: (1)

denying Plaintiffs and NYS Discrimination Sub-Class members business opportunities because of
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 37 of 52




their national origin or perceived national origin; (2) compensating them less because of their

national origin or perceived national origin; (3) subjecting them to inferior terms,

conditions, or privileges of employment; and (4) denying them severance and other

benefits.

       183.    The discriminatory acts that constitute Emirates’ pattern and/or practice of

discrimination has occurred both within and outside the liability period in this case.

       184.    Emirates has set and/or maintained these discriminatory policies, patterns, and/or

practices during the liability period within the State of New York, and the discriminatory policies,

patterns, and/or practices have had a discriminatory impact on American workers within the State

of New York.

       185.    As a direct result of Emirates’ discriminatory policies and/or practices described

above, Plaintiffs and the NYS Discrimination Sub-Class have suffered damages including, but

not limited to lost past and future income, compensation, and benefits.

       186.    Emirates has set and/or maintained these discriminatory policies, patterns, and/or

practices during the liability period within the State of New York, and the discriminatory policies,

patterns, and/or practices have had a discriminatory impact on American workers within the State

of New York.

       187.    The foregoing conduct constitutes illegal, intentional discrimination prohibited

by the NYSHRL, New York Executive Law § 296.
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 38 of 52




             AS AND FOR AN EIGHTH CAUSE OF ACTION
                       Disparate Impact Discrimination
    (New York State Human Rights Law, New York Executive Law § 296)
     (On Behalf of All Plaintiffs and the NYS Discrimination Sub-Class
                        Against Defendant Emirates)

       188.       Plaintiffs incorporate by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.

       189.       This claim is brought by all Plaintiffs on behalf of themselves and the proposed

NYS Discrimination Sub-Class.

       190.       Emirates’ company-wide policies, patterns, and/or practices of determining

compensation, firing, and denying severance are in violation of the NYSHRL and are not, and

cannot be, justified by business necessity. Even if such system and/or policies could be justified

by business necessity, less discriminatory alternatives exist and would equally serve any alleged

necessity.

       191.       These company-wide policies are intended to and do have the effect of: (1)

denying Plaintiffs and NYS Discrimination Sub-Class members business opportunities because of

their national origin or perceived national origin; (2) compensating them less because of their

national origin or perceived national origin (3) subjecting them to inferior terms,

conditions, or privileges of employment; and (4) denying them severance benefits and

other benefits.

       192.       Emirates has maintained these discriminatory policies, patterns, and/or practices

both within and outside the liability period in this case.

       193.       Emirates has set and/or maintained these discriminatory policies, patterns, and/or

practices during the liability period within the State of New York and the discriminatory policies,

patterns, and/or practices have had a discriminatory impact on American workers within the State

of New York.
           Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 39 of 52




       194.    As a direct result of Emirates’ discriminatory policies and/or practices as described

above, Plaintiffs and the NYS Discrimination Sub-Class have suffered damages including, but not

limited to, lost past and future income, compensation, and benefits.

       195.    The foregoing conduct constitutes illegal, intentional discrimination prohibited

by the NYSHRL, New York Executive Law § 296.

              AS AND FOR A NINTH CAUSE OF ACTION
                         Intentional Discrimination
          (NYCHRL, New York City Admin. Code§ 8-107 et seq.)
      (On Behalf of Plaintiffs Farah, Armstrong, Simpson and the NYC
          Discrimination Sub-Class Against Defendant Emirates)

       196.    Plaintiffs incorporate by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.

       197.    This claim is brought by Plaintiffs Farah, Armstrong and Simpson on behalf

of themselves and the proposed NYC Discrimination Sub-Class against Defendant Emirates.

       198.    Emirates has engaged in an intentional, company-wide, and systematic policy,

pattern, and/or practice of discrimination against its American workers and has

intentionally discriminated against Plaintiffs Farah, Armstrong and Simpson and the NYC

Discrimination Sub-Class in violation of the NYCHRL by, among other things by (1) paying them

less and providing them with less benefits than non-Americans working in the United States, (2)

denying them severance benefits, and (3) failing and refusing to take reasonable and adequate

steps to prevent and correct instances of discrimination.

       199.    These company-wide policies are intended to and do have the effect of: (1)

denying Plaintiffs Farah, Armstrong and Simpson and NYC Discrimination Sub-Class members

business opportunities because of their national origin or perceived national origin; (2)

compensating them less because of their national origin or perceived national origin (3)
           Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 40 of 52




subjecting them to inferior terms, conditions, or privileges of employment, and (4)

denying them severance benefits and other benefits.

       200.    The discriminatory acts that constitute Emirates’ pattern and/or practice of

discrimination has occurred both within and outside the liability period in this case.

       201.    Emirates has set and/or maintained these discriminatory policies, patterns, and/or

practices during the liability period within the City of New York, and the discriminatory policies,

patterns, and/or practices have had a discriminatory impact on American workers of Emirates

within the City of New York.

       202.    As a direct result of Emirates’ discriminatory policies and/or above. Plaintiffs

Farah, Armstrong and Simpson and the NYC Discrimination Sub-Class have suffered

damages including, but not limited to lost past and future income, compensation, and benefits.

       203.    Emirates has set and/or maintained these discriminatory policies, patterns, and/or

practices during the liability period within the City of New York, and the discriminatory policies,

patterns, and/or practices have had a discriminatory impact on American workers within the City

of New York.

       204.    The foregoing conduct constitutes illegal, intentional discrimination prohibited

by the NYCHRL, New York City Administrative Code § 8-107 et seq.

              AS AND FOR A TENTH CAUSE OF ACTION
                     Disparate Impact Discrimination
      (NYCHRL, New York City Administrative Code§ 8-107 et seq.)
   (On Behalf of Plaintiffs Farah, Armstrong, and Simpson, and the NYC
         Discrimination Sub-Class Against Defendant Emirates)

       205.    Plaintiffs incorporate by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 41 of 52




       206.     This claim is brought by Plaintiffs Farah, Armstrong and Simpson on behalf

of themselves and the NYC Discrimination Sub-Class against Defendant Emirates.

       207.     Emirates’ company-wide policies, patterns, and/or practices of determining

compensation, firing decisions, and denying severance to its American workers are in violation of

the NYCHRL and are not, and cannot be, justified by business necessity. Even if such system

and/or policies could be justified by business necessity, less discriminatory alternatives exist and

would equally serve any alleged necessity.

       208.     Emirates has maintained these discriminatory policies, patterns, and/or practices

both within and outside the liability period in this case.

       209.     Emirates has set and/or maintained these discriminatory policies, patterns, and/or

practices during the liability period within the City of New York and the discriminatory policies,

patterns, and/or practices have had a discriminatory impact on American and/or perceived

American workers of Emirates, within the City of New York.

       210.     As a direct result of Emirates’ discriminatory policies and/or practices as described

above, Plaintiffs Farah, Armstrong and Simpson and the NYC Discrimination Sub-Class have

suffered damages including, but not limited to, lost past and future income, compensation, and

benefits.

       211.     The foregoing conduct constitutes illegal discrimination prohibited by the

NYCHRL, New York City Administrative Code § 8-107 et seq.

             AS AND FOR AN ELEVENTH CAUSE OF ACTION
                                   Retaliation
     (Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.)
      (On Behalf of All Plaintiffs I n d i v i d u a l l y A g a i n s t D e f e n d a n t
                                   E m ir a t e s )

       212.     Plaintiffs incorporate by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 42 of 52




       213.     This claim is brought by Plaintiffs individually against Defendant Emirates.

       214.     Plaintiffs have timely filed charges with the EEOC alleging retaliation claims and

have thus exhausted their administrative remedies.

       215.     Plaintiffs engaged in protected activities, including but not limited to retaining

counsel to object to being treated differently based upon their national origin or perceived national

origin as Americans and objecting to discriminatory practices, discriminatory acts, policies and

procedures.

       216.     E m i r a t e s took adverse actions against the Plaintiffs with the purpose of

retaliating against them because of their participation in protected activities, including but

not limited to: (1) denying them timely and continued access to their travel benefits; (2) denying

them the ability to timely retrieve their personal possessions from Emirates offices; (3) limiting

their access to Human Resources; and, (4) denying them other opportunities provided to Emirates

workers who had not engaged in protected activity.

       217.     Plaintiffs suffered damages as a result of that conduct.

                  AS AND FOR A TWELFTH CAUSE OF ACTION RELIEF
                                             Retaliation
              (New York State Human Rights Law, New York Executive Law § 296 -
               On Behalf of All Plaintiffs Individually Against Defendant Emirates)


       218.     Plaintiffs incorporate by reference the allegations set forth in the foregoing

paragraphs of the Complaint as though set forth at length herein.

       219.     This claim is brought by all Plaintiffs on behalf of themselves individually

against Defendant Emirates.

       220.     Plaintiffs engaged in protected activities, including but not limited to retaining

counsel to object to being treated differently based on their national origin or perceived national
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 43 of 52




origin as Americans and objecting to discriminatory practices, discriminatory acts, policies and

procedures.

       221.     E m i r a t e s took adverse actions against the Plaintiffs with the purpose of

retaliating against them because of their participation in protected activities, including but

not limited to: (1) denying them timely access to their travel benefits; (2) denying them the ability

to timely retrieve their personal possessions from Emirates offices; (3) limiting their access to

Human Resources; and, (4) denying them other opportunities provided to Emirates workers who

had not engaged in protected activity.

       222.     Plaintiffs suffered damages as a result of that conduct.

                 AS AND FOR A THIRTEENTH CAUSE OF ACTION RELIEF
                                             Retaliation
                 (NYCHRL, New York City Administrative Code§ 8-107 et seq.)
                  (On Behalf of Plaintiffs F a r a h , A r m s t r o n g , a n d S im p s o n
                           Individually Against Defendant Emirates)


       223.     Plaintiffs incorporate by reference the allegations set forth in the foregoing

paragraphs of the Complaint as thought set forth as length herein.

       224.     This claim is brought by Plaintiffs Farah, Armstrong, and Simpson, individually

against Defendant Emirates.

       225.     Plaintiffs engaged in protected activities, including but not limited to retaining

counsel to object to being treated differently based on their national origin or perceived national

origin as Americans and objecting to discriminatory practices, discriminatory acts, policies and

practices.

       226.     E m i r a t e s took adverse actions against Plaintiffs Farah, Armstrong, and

Simpson with the purpose of retaliating against them because of their participation in

protected activities, including but not limited to: (1) denying them timely access to their travel
            Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 44 of 52




benefits; (2) denying them the ability to timely retrieve their personal possessions from Emirates

offices; (3) limiting their access to Human Resources; and, (4) denying them other opportunities

provided to Emirates workers who had not engaged in protected activity.

       227.    Plaintiffs Farah, Armstrong, and Simpson suffered damages as a result of that

conduct.

                               ALLEGATIONS REGARDING RELIEF


       228.    Plaintiffs and the classes they seek to represent have no plain, adequate, or

complete remedy at law to redress the wrongs alleged herein, and the injunctive relief they

seek in this action is the only means of securing complete and adequate relief. Plaintiffs

and the classes they seek to represent are now suffering, and will continue to suffer,

irreparable injury from Defendants’ conduct, discriminatory acts and omissions.

       229.    Defendants’ actions have caused and continue to cause Plaintiffs and all

members of the classes and sub-classes they seek to represent substantial losses.

       230.    In addition, Plaintiffs and the members of the classes and sub-classes they

seek to represent suffer and continue to suffer emotional distress, humiliation,

embarrassment and anguish, all to their damage in an amount according to proof.

       231.    Emirates performed the acts herein alleged with malice or reckless indifference.

Plaintiffs and the members of the classes and sub-classes they seek to represent are thus

entitled to recover punitive damages in an amount according to proof.

                                         PRAYER FOR RELIEF

                     WHEREFORE, Plaintiffs pray for relief as follows:

As to the First Claim for Relief:

       a.      Certify the ERISA Class under Federal Rule of Civil Procedure 23; appoint
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 45 of 52




Plaintiffs Farah, Cammarata, Armstrong, and Simpson as representatives of the ERISA Class; and

appoint their attorneys as Class Counsel to represent the members of the ERISA Class.

       b.      Declare that the Severance Plan is an ERISA-governed Plan within the meaning of

29 U.S.C. § 1002(1).

       c.      Declare that Defendants violated the terms of the Severance Plan by failing and

refusing to pay benefits under the Plan to Plaintiffs and the ERISA Class.

       d.      Order that Defendants pay benefits to Plaintiffs and the ERISA Class under the

Severance Plan, including severance pay and reimbursement of COBRA premiums, with interest;

       e.      Award Plaintiffs attorneys’ fees and costs pursuant to ERISA § 502(g), 29 U.S.C.

§ 1132(g);

       f.      Award such other and further relief as the Court deems equitable and just.

As to the Second Claim for Relief:

       a.      Certify the ERISA Class under Federal Rule of Civil Procedure 23; appoint

Plaintiffs Farah, Cammarata, Armstrong, and Simpson as representatives of the ERISA Class; and

appoint their attorneys as Class Counsel to represent the members of the ERISA Class.

       b.      Declare that the Severance Plan is an ERISA-governed Plan within the meaning of

29 U.S.C. § 1002(1).

       c.      Order Defendants to comply with ERISA with regard to the operation and

administration of the Severance Plan in all regards; to cease violating requirements of ERISA that

are applicable to the Plan; and to comply with the terms of the Plan insofar as consistent with

ERISA.

       d.      Impose equitable and remedial relief necessary to cure deficiencies created and/or

caused by Defendants’ non-compliance with ERISA, including but not limited to surcharge to
             Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 46 of 52




make good any losses to Plaintiffs and the ERISA Class caused by any breaches of fiduciary duties,

and disgorgement of any profits made by Defendants based on their non-compliance and breaches.

       e.      Award Plaintiffs attorneys’ fees and costs pursuant to ERISA § 502(g), 29 U.S.C.

§ 1132(g).

       f.      Award such other and further relief as the Court deems equitable and just.

As to the Third Claim for Relief:

       a.      Certify the ERISA Class under Federal Rule of Civil Procedure 23; appoint

Plaintiffs Farah, Cammarata, Armstrong, and Simpson as representatives of the ERISA Class; and

appoint their attorneys as Class Counsel to represent the members of the ERISA Class.

       b.      Declare that the Severance Plan is an ERISA-governed Plan within the meaning of

29 U.S.C. § 1002(1).

       c.      Award penalties for Emirates’ failure to provide Summary Plan Descriptions to

Plan participants at the maximum amount of $110 a day for each such failure from the date of each

such failure, or in the amount that this Court determines to be equitable and just.

       d.      Award Plaintiffs attorneys’ fees and costs pursuant to ERISA § 502(g), 29 U.S.C.

§ 1132(g).

       e.      Award such other and further relief as the Court deems equitable and just.

As to the Fourth Claim for Relief:

       a.      Certify the NY WARN Act Class under Federal Rule of Civil Procedure 23; appoint

Plaintiffs Farah, Cammarata, Armstrong, and Simpson as representatives of the NY WARN Act

Class; and appoint their attorneys as Class Counsel to represent the members of the NY WARN

Act Class.

       b.      Declare that the practices complained of herein violate the NY WARN Act,
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 47 of 52




NYLL § 860 et seq.

         c.      Award all damages permitted under the NY WARN Act.

         d.      Award Plaintiffs reasonable attorneys' fees and costs.

         e.      Award such other and further relief as the Court deems equitable and just.

As to the Fifth and Sixth Claims for Relief:

         a.      Certify the Discrimination Class under Federal Rule of Civil Procedure 23; appoint

Plaintiffs Farah, Cammarata, Armstrong, and Simpson as representatives of the Discrimination

Class; and appoint their attorneys as Class Counsel to represent the members of the Discrimination

Class.

         b.      Declare that the practices complained of herein violate Title VII, 42 U.S.C. §§

2000e, et seq.

         c.      Order a preliminary and permanent injunction against Emirates and its officers,

agents, successors, employees, representatives, and any and all persons acting in concert with

them, from engaging in policies, patterns, and/or practices that discriminate against Plaintiffs

and the Discrimination Class because of their participation in this lawsuit.

         d.      Order that Emirates institute and carry out policies, practices, and programs

that provide equal employment opportunities for all employees regardless of national origin

and that it eradicate the effects of their past and present unlawful employment practices.

         e.      Award all damages sustained as a result of Emirates’ conduct, including

damages for emotional distress, humiliation, embarrassment, and anguish, according to

proof.

         f.      Award Plaintiffs reasonable attorneys’ fees and costs, as provided in Title VII, 42

U.S.C. Section 2000e-5(k), 42 U.S.C. Section 1981A, 42 U.S.C Section 1988.

         g.      Award such other and further relief as the Court deems equitable and just.
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 48 of 52




As to the Seventh and Eighth Claims for Relief:

         a.     Certify the NYS Discrimination Sub-Class under Federal Rule of Civil Procedure

23; appoint Plaintiffs Farah, Cammarata, Armstrong, and Simpson as representatives of the NYS

Discrimination Sub-Class; and appoint their attorneys as Class Counsel to represent the members

of the NYS Discrimination Sub-Class.

         b.     Declare that the practices complained of herein violate NYSHRL, New York

Executive Law § 296.

         c.     Order a preliminary and permanent injunction against Emirates and its officers,

agents, successors, employees, representatives, and any and all persons acting in concert with

them, from engaging in policies, patterns, and/or practices that discriminate against Plaintiffs

or the NYS Discrimination Sub-Class because of their participation in this lawsuit.

         d.     Order that Emirates institute and carry out policies, practices, and programs

that provide equal employment opportunities for all employees regardless of national origin

and that it eradicate the effects of their past and present unlawful employment practices.

         e.     Award all damages sustained as a result of Emirates’ conduct, including

damages for emotional distress, humiliation, embarrassment, and anguish, according to

proof.

         f.     Award Plaintiffs reasonable attorneys' fees and costs.

         g.     Award such other and further relief as the Court deems equitable and just.

As to the Ninth and Tenth Claims for Relief:

         a.     Certify the NYC Discrimination Sub-Class under Federal Rule of Civil Procedure

23; appoint Plaintiffs Farah, Armstrong, and Simpson as representatives of the NYC

Discrimination Sub-Class; and appoint their attorneys as Class Counsel to represent the members

of the NYC Discrimination Sub-Class.
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 49 of 52




         b.      Declare that the practices complained of herein violate NYCHRL,

Administrative Code of the City of New York § 8-107 et seq.

         c.      Order a preliminary and permanent injunction against Emirates and its officers,

agents, successors, employees, representatives, and any and all persons acting in concert with

them, from engaging in policies, patterns, and/or practices that discriminate against Plaintiffs

Farah, Armstrong, Simpson or the NYC Discrimination Sub-Class because of their

participation in this lawsuit.

         d.      Order that Emirates institute and carry out policies, practices, and programs

that provide equal employment opportunities for all employees regardless of national origin

and that it eradicate the effects of their past and present unlawful employment practices.

         e.      Award all damages sustained as a result of Emirates’ conduct, including

damages for emotional distress, humiliation, embarrassment, and anguish, according to

proof.

         f.      Award punitive damages to Plaintiffs Farah, Armstrong, and Simpson, and the

NYC Discrimination Sub-Class.

         g.      Award Plaintiffs Farah, Armstrong, and Simpson reasonable attorneys’ fees and

costs.

         h.      Award such other and further relief as the Court deems equitable and just.

As to the Eleventh Claim for Relief:

         a.      Declare that the practices complained of herein violate Title VII, 42 U.S.C. §§

2000e, et seq.

         b.      Order a preliminary and permanent injunction against Emirates and its officers,

agents, successors, employees, representatives, and any and all persons acting in concert with

them, from engaging in retaliation against Plaintiffs because of their participation in this
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 50 of 52




lawsuit.

         c.     Award all damages sustained as a result of Emirates’ conduct, including

damages for emotional distress, humiliation, embarrassment, and anguish, according to

proof.

         d.     Award Plaintiffs reasonable attorneys’ fees and costs, as provided in Title VII, 42

U.S.C. Section 2000e-5(k), 42 U.S.C. Section 1981A, 42 U.S.C Section 1988.

         e.     Award such other and further relief as the Court deems equitable and just.

As to the Twelfth Claim for Relief:

         a.     Declare that the practices complained of herein violate NYSHRL, New York

Executive Law § 296.

         b.     Order a preliminary and permanent injunction against Emirates and its officers,

agents, successors, employees, representatives, and any and all persons acting in concert with

them, from engaging in retaliation against Plaintiffs because of their participation in this

lawsuit.

         c.     Award all damages sustained as a result of Emirates’ conduct, including

damages for emotional distress, humiliation, embarrassment, and anguish, according to

proof.

         d.     Award Plaintiffs reasonable attorneys’ fees and costs.

         e.     Award such other and further relief as the Court deems equitable and just.

As to the Thirteenth Claim for Relief:

         a.     Declare that the practices complained of herein violate NYCHRL,

Administrative Code of the City of New York § 8-107 et seq.

         b.     Order a preliminary and permanent injunction against Emirates and its officers,

agents, successors, employees, representatives, and any and all persons acting in concert with
              Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 51 of 52




them, from engaging in retaliation against Plaintiffs Farah, Armstrong and Simpson because

of their participation in this lawsuit.

         c.     Award all damages sustained as a result of Emirates’ conduct, including

damages for emotional distress, humiliation, embarrassment, and anguish, according to

proof.

         d.     Award punitive damages to Plaintiffs Farah, Armstrong, and Simpson.

         e.     Award Plaintiffs Farah, Armstrong, and Simpson for reasonable attorneys’ fees and

costs.

         f.     Award such other and further relief as the Court deems equitable and just.



                                      JURY DEMAND


Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs

demand a trial by jury in this action for all claims other than the ERISA claims.

PLAINTIFFS REQUEST TRIAL TO A JURY ON ALL CLAIMS ALLOWED BY LAW.


Dated: New York, New York
       July 4, 2021
                                                         ___/s/ Maya Risman________________
                                                         Maya Risman, Esq.,
                                                         Risman & Risman, P.C.
                                                         299 Broadway, 17th Floor
                                                         New York, New York 10007
                                                         (212) 233-6400
                                                         mrisman@risman-law.com

                                                         Evan Brustein, Esq.
                                                         Brustein Law PLLC
                                                         299 Broadway, 17th Floor
                                                         New York, New York 10007
                                                         (212) 233-3900
                                                         evan@brusteinlaw.com
Case 1:21-cv-05786 Document 2 Filed 07/06/21 Page 52 of 52




                                   Kirsten Scott, Esq. (pro hac vice to be
                                   filed)
                                   Teresa Renaker, Esq. (pro hac vice to be
                                   filed)
                                   Renaker Hasselman Scott LLP
                                   505 Montgomery Street, Suite 1125
                                   San Francisco, CA 94111
                                   (415) 653-1733
                                   kirsten@renakerhasselman.com
                                   teresa@renakerhasselman.com

                                   Counsel for Plaintiffs and the proposed
                                   classes
